
	

113 HRES 298 IH: Congratulating the 1963 men’s basketball team of Loyola University Chicago on its induction into the National Collegiate Basketball Hall of Fame and the 50th anniversary of the team’s Division I National Collegiate Athletic Association men’s basketball championship.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 298
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Quigley (for
			 himself, Ms. Schakowsky,
			 Mrs. Bustos,
			 Mr. Danny K. Davis of Illinois,
			 Ms. Duckworth,
			 Mr. Gutiérrez,
			 Ms. Kelly of Illinois, and
			 Mr. Schneider) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the 1963 men’s basketball
		  team of Loyola University Chicago on its induction into the National Collegiate
		  Basketball Hall of Fame and the 50th anniversary of the team’s Division I
		  National Collegiate Athletic Association men’s basketball
		  championship.
	
	
		Whereas in 1963, Coach George Ireland led the men’s
			 basketball team of Loyola University Chicago Ramblers to the
			 Division I National Collegiate Athletic Association (NCAA) men’s basketball
			 championship;
		Whereas the Ramblers lost only 2 games during the 1962 to
			 1963 season and led the Nation in scoring with an average of 91.8 points scored
			 per game;
		Whereas Coach Ireland and the Loyola University men’s
			 basketball teams of the early 1960s are considered by many to be responsible
			 for ushering in a new era of racial equality in the sport by shattering major
			 racial barriers in NCAA men’s basketball;
		Whereas, in 1963, the Ramblers shocked the Nation and
			 changed college basketball forever by starting 4 African-American players in
			 the NCAA tournament, as well as the championship game;
		Whereas it is difficult to appreciate what Coach Ireland
			 and his team went through, starting in 1961, in breaking what had been a
			 longstanding gentleman’s agreement to play not more than 3
			 African-American players;
		Whereas during the 1962 to 1963 season, Coach Ireland
			 started 4 African-American players in every game, and, in December 1962, the
			 Ramblers became the first team in NCAA Division I history to have an
			 all-African-American lineup in a game against the University of Wyoming;
		Whereas despite their success during the 1962 to 1963
			 season, the players and Coach Ireland endured terrible bigotry, including
			 racial taunts and abuse, and received countless pieces of hate mail from the Ku
			 Klux Klan and other racist individuals, and all the while Coach Ireland tried
			 to shield his team in every way possible;
		Whereas before advancing to the championship round, the
			 Ramblers participated in the NCAA Midwest regional semifinal against the
			 Mississippi State Maroons (now called the Bulldogs), a landmark game often
			 referred to half a century later as the Game of Change;
		Whereas determined to play in the regional semifinal, the
			 Mississippi State Maroons sneaked out of Mississippi to avoid an injunction,
			 and the integrated Ramblers and the all-White Mississippi State Maroons met on
			 the basketball court at Michigan State University on March 15, 1963;
		Whereas with police surrounding the sports complex in East
			 Lansing, Michigan, the Ramblers went on to defeat the Mississippi State Maroons
			 by a score of 61 to 51 in the regional semifinal, a game that changed race
			 relations on the basketball court forever and was selected by NCAA in 2006 as
			 one of the 25 defining moments in the first 100 years of the
			 organization;
		Whereas the Ramblers went on to win games against the
			 University of Illinois and Duke University before defeating the 2-time
			 defending NCAA champion University of Cincinnati in overtime by a score of 60
			 to 58, the crowning achievement in Loyola University Chicago’s nearly
			 decade-long struggle with racial inequality in men’s college basketball,
			 highlighted by the tumultuous events of the 1963 NCAA tournament;
		Whereas the Ramblers’ 1963 NCAA title was historic not
			 only for the racial makeup of the Ramblers, but also because the University of
			 Cincinnati had started 3 African-American players, making 7 of the 10 starters
			 in the 1963 NCAA championship game African-American;
		Whereas the City of Chicago has many storied sports teams,
			 but the Ramblers basketball team of 1963 and Coach Ireland hold an exalted
			 place because they are the only NCAA Division I Illinois basketball team to win
			 a national championship and because they paved the way for the long overdue
			 integration of races in college basketball before the enactment of the Civil
			 Rights Act of 1964;
		Whereas all 5 starting players from the national
			 championship game graduated from Loyola University with a degree, and several
			 went on to earn advanced degrees in law and business;
		Whereas the journey of the Ramblers is not just the story
			 of an underdog team overcoming great odds to beat the favored team from the
			 University of Cincinnati, a much larger basketball program that held the number
			 1 ranking and had won the previous 2 national championships;
		Whereas the real significance of Coach Ireland and the
			 Ramblers is the lasting impact of their bravery in breaking the racial barrier
			 in college basketball that had been allowed to prevail for decades; and
		Whereas the 2013 Hall of Fame induction season will mark
			 the 50th anniversary of the 1963 Ramblers’ basketball championship, making the
			 1963 Ramblers the first whole team ever to be honored in the Hall of Fame: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Coach George Ireland and the
			 1963 Loyola University Chicago men’s basketball championship team on their
			 induction into the National Collegiate Basketball Hall of Fame; and
			(2)honors the 50th
			 anniversary of the historic Division I National Collegiate Athletic Association
			 championship of the Loyola University Chicago men’s basketball team and the
			 profound athletic and civil rights achievements of the 1963 team.
			
